Citation Nr: 1524199	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-11 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for beta Thalassemia with anemia, to include as secondary to service-connected hepatitis C. 

2.  Entitlement to service connection for Sjögren's syndrome as secondary to service-connected hepatitis C. 

3.  Entitlement to service connection for inflammatory arthritis as secondary to service-connected hepatitis C. 

4.  Entitlement to service connection for an autoimmune thyroid disorder as secondary to service-connected hepatitis C. 

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1982 to October 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in Portland, Oregon.   

In a February 2012 report of contact, the Veteran stated that if service connection for Sjögren's syndrome was awarded, she would file claims for dental disease and loss of teeth as secondary conditions.  As discussed below, the Board has determined that service connection is warranted for Sjögren's syndrome as secondary to hepatitis C.  Thus, claims for entitlement to service connection for dental disease and loss of teeth as secondary to Sjögren's syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's chronic anemia is a manifestation of beta Thalassemia, a congenital disease caused by an inherited genetic mutation.  

2.  Beta Thalassemia with associated anemia clearly and unmistakably existed prior to active duty service and was not aggravated during such service. 


3.  The Veteran's Sjögren's syndrome was incurred due to service-connected hepatitis C. 

4.  The Veteran's inflammatory arthritis was incurred due to service-connected hepatitis C. 

5.  The Veteran's autoimmune thyroid disease was incurred due to service-connected hepatitis C. 

6.  The Veteran's service-connected disabilities preclude her from securing or following substantially gainful employment consistent with her education and industrial background.  


CONCLUSIONS OF LAW

1.  The Veteran's beta Thalassemia with anemia clearly and unmistakably pre-existed active duty service and was not incurred or aggravated by such service or a service-connected disability.  38 U.S.C.A. §§ 1131, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).

2.   Sjögren's syndrome is the result of service-connected hepatitis C.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  Inflammatory arthritis is the result of service-connected hepatitis C.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

4.  Autoimmune thyroid disease is the result of service-connected hepatitis C.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran contends that service connection is warranted for beta Thalassemia with anemia, Sjögren's syndrome, inflammatory arthritis, and an autoimmune thyroid disorder, all as secondary to service-connected hepatitis C.  She specifically contends that that her treatment for hepatitis C in 2008 permanently aggravated her anemia associated with beta Thalassemia. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  Secondary entitlement is available when a service-connected condition has chronically, i.e. permanently, aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The facts and medical principles involved in this case are complicated and the Board finds that a recitation of the lay and medical evidence is necessary.  In September 2007, the Veteran was seen by her private primary care physician with complaints of severe fatigue and multijoint arthralgias.  A history of beta Thalassemia and hypothyroidism was noted and the physician suspected the presence of lupus or some other rheumatological disorder.  The Veteran began treatment with a private rheumatologist in late September 2007.  Initial testing demonstrated highly positive antinuclear antibodies (ANA) and raised the possibility of an autoimmune disorder.  Additional laboratory testing confirmed a diagnosis of hepatitis C, beta Thalassemia minor, positive thyroid antibodies, a positive rheumatoid factor, and Sjögren's antibodies.  

In October 2007, the private rheumatologist opined that the Veteran's constellation of symptoms made a diagnosis of viral hepatitis C with a hepatic and extrahepatic manifestations highly likely.  An autoimmune thyroid disease (suspected Sjögren's syndrome) was also diagnosed and the rheumatologist noted it was common for patients with hepatitis C to have Sjögren-like symptoms. 

The Veteran was then referred to a hematologist for treatment of anemia.  The hematologist observed that the Veteran was newly diagnosed with a rheumatologic disease, most likely Sjögren's syndrome, and hepatitis C.  In October 2007, the hematologist diagnosed a history of microcystic anemia with the "major cause" identified as the Veteran's thalassemia, though the anemia could also be associated with another rheumatological issue. During a follow-up visit in November 2007, the hematologist also stated that the Veteran could have autoimmune arthritis. 

On November 15, 2007, the Veteran began treatment at the Cleveland Clinic with a gastroenterologist and rheumatologist.  The rheumatologist diagnosed possible Sjögren's syndrome (i.e., Sicca syndrome) and a rheumatologic autoimmune disease secondary to hepatitis C.  Testing demonstrated negative cryoprecipitate levels, and the gastroenterologist opined that the Veteran's symptoms of arthritis and fatigue were most likely not due to hepatitis C, though it could not be excluded as a cause.  A liver biopsy was performed in December 2007 indicating chronic hepatitis with moderate liver activity characterized as stage 1. 

The Veteran was referred to another private rheumatologist in December 2007 who concluded that her myalgias and arthralgias were most likely related to systemic hepatitis C.  The rheumatologist was also concerned that the Veteran's hepatitis C treatment (with interferon) could modify her Thalassemia minor and anemia.  Nevertheless, the rheumatologist recommended proceeding with the hepatitis treatment and diagnosed hepatitis associated with Sjögren's syndrome. 

In March 2008, the Veteran began interferon and ribavirin treatment for hepatitis.  In May 2008 she was hospitalized for facial swelling (cellulitis) with a history of thalassemia and an autoimmune thyroid disease.  She returned to her private rheumatologist in June 2008, who noted that the Veteran had completed 12 of the recommended 24 weeks of interferon therapy.  The Veteran had complete clearance of the hepatitis C virus, but was also found to have facial swelling, anemia, and pancytopenia related to the treatment.  She could not continue with the interferon treatment and needed reevaluation for autoimmune disorders.  The rheumatologist also noted an additional possibility that the Veteran had Sjögren's syndrome secondary to hepatitis.  A month later, in July 2008, the diagnosis of Sjögren's syndrome was confirmed both clinically and serologically by the rheumatologist and was the suspected cause of the Veteran's facial swelling. 

In January 2009, the Veteran was provided VA examinations to determine the nature and etiology of her hepatitis C and beta Thalassemia.  The examiner opined that the Veteran's anemia was related to Thalassemia and was aggravated by the interferon treatment for hepatitis C.  In a January 2009 addendum opinion, the VA examiner clarified that the Veteran's thalassemia was itself not affected by the hepatitis C treatment as it was a genetic defect.  The VA examiner essentially found that the thalassemia-related anemia was aggravated by the hepatitis C treatment while the underlying genetic disorder was itself unaltered.    

The Veteran began treatment at the Portland VA Medical Center (VAMC) in March 2009.  During her new patient examination, she was diagnosed with a possible autoimmune disease which could be contributing to her low back, hip, and shoulder pain.  The Veteran's hepatitis C was also identified as a possible part of her autoimmune problems.  After meeting with a VA rheumatologist in April 2009 and July 2009, the Veteran was diagnosed with Sjögren's syndrome and her positive ANA and rheumatoid factor were considered likely secondary to hepatitis C.  The VA rheumatologist also opined in April 2009 that the Veteran's complaints of back, hip, and shoulder pain were likely mechanical in nature rather than associated with inflammatory joint pain.  In November 2009, the Veteran's VA hepatologist also observed that there was no need for additional hepatitis treatment given the Veteran's mild liver disease.  The hepatologist also noted that the Veteran's multiple other complaints were all inter-related and likely multifactorial in etiology.   

In February 2012, the Veteran was provided additional VA examinations.  She was diagnosed with anemia, stable beta Thalassemia, and an autoimmune disease identified as Sjögren's syndrome.  The VA examiner was unable to determine whether the Veteran manifested primary Sjögren's; her other autoimmune disorders made it likely the syndrome was primary rather than due to hepatitis C, but it could not be proven.  Additionally, the examiner found that it was not possible to determine if the Veteran's Sjögren's syndrome was aggravated by hepatitis C.  An explanation for this finding was not provided.  The examiner did observe, however, that the Veteran's Sjögren's symptoms were stable and she did not currently require treatment for the condition.  The Veteran's joint pain was also diagnosed as mechanical pain, not inflammatory arthritis, and the pain was unrelated to hepatitis C.  Finally, the VA examiner concluded that the Veteran's Thalassemia was not secondary to hepatitis C as it was a genetic mutation.  

The medical opinions of the January 2009 and February 2012 VA examiners are not wholly responsive with respect to the multiple and complicated medical issues involved in this case.  Therefore, in November 2014, the Board requested that a VA expert in rheumatology review the complete claims file and provide detailed medical opinions addressing the nature and etiology of the disabilities on appeal.  In a January 2015 medical opinion, the VA expert determined that the Veteran's anemia was associated with beta Thalassemia which was itself a genetic disorder not permanently aggravated by service-connected hepatitis C.  The VA expert also concluded that the Veteran's Sjögren's syndrome, inflammatory arthritis, and autoimmune thyroid disorder were all caused by service-connected hepatitis C-though her complaints of low back and left hip pain were not manifestations of inflammatory arthritis, but were rather due to a mechanical etiology. 

After review of the evidence of record, the Board finds that service connection is warranted for the Veteran's Sjögren's syndrome, inflammatory arthritis, and autoimmune thyroid disorder as secondary to service-connected hepatitis C.  The presence of all three conditions is confirmed by various objective tests and the medical opinions of multiple physicians, including the VA expert in rheumatology.  The medical evidence establishes that the signs and symptoms of these disabilities are commonly associated with hepatitis C and are extrahepatic manifestations of the hepatitis infection.  However, the Board notes that the Veteran's specific complaints of low back and left hip pain are not related to her inflammatory arthritis and are instead mechanical pain more likely as not associated with lumbar spondylosis and lumbar radiculopathy.  Clinical records document the Veteran's involvement in a motor vehicle accident in October 1992 and treatment for mechanical back pain with neurological impairment involving the left hip.  The January 2015 VA rheumatologist opined that the Veteran's low back and hip pain were consistent with a mechanical rather than inflammatory etiology.  A similar opinion was also rendered by the Veteran's VAMC rheumatologist in April 2009.  Thus, the award of service connection for inflammatory arthritis does not include the Veteran's mechanical low back and left hip pain.  

Turning to the claim for service connection for beta Thalassemia, the record establishes that this condition is a hereditary blood disorder caused by a genetic mutation affecting the Veteran's production of hemoglobin.  As the condition is genetic and could have pre-existed the Veteran's entry into active duty service, the Board must consider whether the presumption of soundness is applicable in this case.  For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (emphasis added).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2005); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  See 38 C.F.R. § 3.303(c) ; see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86  (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 

However, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990). 

The Board finds that the Veteran's beta Thalassemia is a congenital disease and the presumption of soundness is for application in this case.  VA's Office of General Counsel distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  In this case, while the Veteran's beta Thalassemia is hereditary, it has resulted in anemia of various severity, and has shown itself capable of improving or deteriorating at different times during the claims period.  The VA expert in rheumatology also specifically noted in January 2015 that the condition was "a genetic disease due to an abnormality of beta globulin gene production."  Thus, the Board will proceed with a discussion of the presumption of soundness.  

The Board finds that the record contains sufficient evidence to rebut the presumption of soundness as the Veteran's beta Thalassemia clearly and unmistakably existed prior to service and was not aggravated therein.  The Veteran's active duty treatment records are not available for inclusion in the claims file, but she has never contended that the condition was incurred or had its onset during active duty.  Rather, the Veteran contends that service connection is warranted as secondary to service-connected hepatitis C.  The medical evidence also clearly establishes that the Veteran's beta Thalassemia is due to a genetic hereditary abnormality present since birth.  The February 2012 VA examiner explicitly found that the disease clearly and unmistakably existed prior to service and was not aggravated therein, and there is no medical or lay evidence indicating that the condition was permanently aggravated by the Veteran's six months of active duty service from April 1982 to October 1982.  The Board therefore finds that the evidence clearly and unmistakably establishes that beta Thalassemia pre-existed the Veteran's active duty service and was not aggravated therein.  

The Veteran contends that service connection is warranted for beta Thalassemia with anemia on a secondary basis as the condition was permanently aggravated due to her 2008 treatment for hepatitis C.  As noted above, the Veteran began anti-viral treatment for hepatitis C in March 2008 and was hospitalized several months later with facial swelling and worsening anemia.  While the evidence demonstrates that the Veteran's anemia was more pronounced during her period of hepatitis C treatment, the Board finds that it does not constitute a permanent aggravation of the disability and service connection is not warranted on a secondary basis.  Private and VA treatment records show that the Veteran's anemia/hemoglobin returned to its pre-treatment baseline levels after she stopped interferon and other anti-viral treatments.  Additionally, the January 2015 VA rheumatologist determined that the Veteran's anemia was only transiently aggravated by hepatitis C treatment.  The rheumatologist noted that the Veteran was provided a reduced dose of ribavirin to mitigate against aggravating her anemia and she did not require other medication to maintain a safe level of hemoglobin.  Moreover, the Veteran's hemoglobin levels increased to their pre-antiviral therapy levels subsequent to discontinuation of the treatment.  Thus, the rheumatologist determined that it was less likely as not that the Veteran's beta Thalassemia with anemia was permanently aggravated by her service-connected hepatitis C and related treatment.  The Board notes that this medical opinion was accompanied by a full and well-reasoned rationale and is entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The Board has considered the statements of the Veteran linking her anemia and beta Thalassemia to service-connected hepatitis C, but finds that her contentions are clearly outweighed by the competent medical evidence against the claim.  As a lay person, she is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  As such, the competent medical evidence, including the opinion of the January 2015 VA expert in rheumatology, establishes that the Veteran's beta Thalassemia with anemia was not permanently aggravated due to service-connected hepatitis C.  Service connection on a secondary basis is not warranted. 

In sum, the Veteran's Sjögren's syndrome, inflammatory arthritis, and autoimmune thyroid disorder were incurred secondary to service-connected hepatitis C and the claims are granted.  Her beta Thalassemia with anemia is a genetic disorder that was not permanently aggravated as a result of hepatitis C treatment, and service connection on a direct or secondary basis is not warranted.  


TDIU

The Veteran contends that she is unemployable due to her service-connected hepatitis C, associated autoimmune and rheumatological conditions, and major depressive disorder.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Although the AOJ has not yet assigned disability evaluations for the newly service-connected conditions addressed above, the Veteran currently meets the schedular criteria for an award of TDIU.  She is service-connected for major depressive disorder, rated as 50 percent disabling, residual headaches from a posttraumatic brain injury, rated as 30 percent disabling, hepatitis C, rated as 10 percent disabling, and other residuals of a brain injury, rated as 10 percent disabling.  Her combined evaluation for compensation is 70 percent.  Thus, even before the Veteran's service-connected Sjögren's syndrome, inflammatory arthritis, and autoimmune thyroid disorder are assigned disability ratings, she satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as she has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

After review of the evidence, the Board finds that the Veteran is unemployable due to service-connected disabilities.  On her formal claim for TDIU dated in September 2010, the Veteran reported that she last worked in 2007 as a support service coordinator.  She also indicated that she stopped working due to her now service-connected hepatitis C, Sjögren's syndrome, and major depression.  With regard to her education, the Veteran reported that she completed high school and one year of college.  VAMC treatment records indicate that she also obtained a college bachelor's degree.

The Board finds that TDIU is warranted as the Veteran is unable to perform gainful employment for which her education and occupational experience otherwise qualify her.  A VA psychiatric examiner determined in February 2012 that the Veteran's symptoms associated with major depression were at such a significant level that finding suitable employment and providing reliable, consistent work was very difficult and could potentially exacerbate her existing mental health condition.  The VA examiner agreed with the findings of an April 2009 VA psychologist that the Veteran was "hard-pressed" to maintain a regular employment schedule with her current symptoms.  The Board also notes that the Veteran is in receipt of benefits from the Social Security Administration (SSA) for hepatitis C and Sjögren's syndrome and was found disabled from September 2007.  Although the February 2012 VA examiner found that the Veteran's hepatitis, beta Thalassemia, and Sjögren's syndrome did not impact her ability to work, the Board notes that she has required consistent treatment for her service-connected conditions since 2007.  The Board will resolve any doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims for entitlement to service connection for Sjögren's syndrome, inflammatory arthritis, an autoimmune thyroid disorder, and entitlement to TDIU, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

Regarding the claim for entitlement to service connection for beta Thalassemia with anemia, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) on a direct and secondary basis was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was afforded VA examinations of her beta Thalassemia in January 2009 and February 2012.  The record also contains a report from a VA expert in rheumatology dated in January 2015 accompanied by a full rationale and explanation for the provided medical opinions.

VA has obtained records of treatment reported by the Veteran, including reserve service treatment records, records of VA treatment, and private medical records.  The Veteran's active duty service treatment records are not of record and are unavailable for procurement.  A November 2008 memorandum details the steps taken by the AOJ to obtain the Veteran's active duty service records, to include contacting the National Personnel Records Center (NPRC), VA's Records Management Center (RMC), and the Veteran herself.  No records are available from any of these sources.  In such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board also notes, however, that the Veteran has never alleged that her beta Thalassemia with anemia is directly related to active duty or reserve service; rather, she contends that service connection is warranted as secondary to service-connected hepatitis C.  Thus, the Board finds that VA has made appropriate efforts to obtain the Veteran's service treatment records and further efforts would be futile. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for beta Thalassemia with anemia is denied. 

Entitlement to service connection for Sjögren's syndrome as secondary to service-connected hepatitis C is granted. 

Entitlement to service connection for inflammatory arthritis as secondary to service-connected hepatitis C is granted. 

Entitlement to service connection for an autoimmune thyroid disorder as secondary to service-connected hepatitis C is granted. 

Entitlement to TDIU is granted.



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


